Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office action in response to a RCE filed on 2/3/21. Currently, claims 1, 5, and 7 remain and are pending review in this Office action. Claims 2 and 6 have been cancelled. Claims 3-4 and 8 have been withdrawn. 

Claim Rejections - 35 USC § 112
Previous claim rejection under 35 USC 112 (first paragraph) has been withdrawn due to Applicant’s amendment. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 22 recites “the extended flat edge”, however it is unclear if the underlined limitation is referring to. Is it part of the male mold half, female mold half, or 
Claim 1 recites the limitations "the center area" (lines 17-18), “the outer convex portion” (line 18), “the outer diameter” (line 19), and “the extended flat edge” (line 20).  There is insufficient antecedent basis for this limitation in the claim.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimori Gentaro (JP2008049480A). Examiner notes that these set of rejections are separate from the rejections above.
Regarding claim 1, Gentaro teaches a method for producing a silicone hydrogel contact lenses (process: [0085] silicone hydrogel contact lens: [0082,0076], Figure 1), comprising: 
providing a mold (lower mold (1) upper mold (2)) including a male mold half (2) having a first molding surface (inner curved surface (211)) and a female mold half (1) having a second molding surface inner curved surface (111)),
Figure 1
wherein the male (2) and female (1) mold halves are configured to receive each other such that a mold cavity (3) is formed between the first and second molding surfaces when the mold is closed ([0085]);
Figure 1 
dispensing an amount of a silicone hydrogel lens-forming material ([0085,0076]) into the female mold half (1) ([0085]); 
Figure 1
mating the male (2) and female (1) mold halves to close the mold ([0085]); 
Figure 1
curing the silicone hydrogel lens-forming material located in the mold cavity (3), thereby forming a molded silicone hydrogel contact lens ([0085,0076]);
Figure 1
separating the mold into the male (2) and female (1) mold halves, with the silicone hydrogel contact lens adhered on one of the male and female mold halves; 
embodiment of Figure 3 wherein an ultrasonic horn (5) is attached to said lower mold (1) with a separation step of removing said lower mold (1) from said upper mold (2) (Figure 2) wherein said lens is attached to said lower mold (1) or said upper mold (2) ([0086])  
or embodiment of Figure 4 wherein an ultrasonic horn (5’) is attached to said upper mold (2) with a separation step of removing said lower mold (1) from said upper mold (2) (Figure 2) wherein said lens is attached to said lower mold (1) or said upper mold (2) ([0087])   
bringing a shaped ultrasonic horn (5 or 5’) in direct contact with at least one area of a non-optical back surface (Figure 3: outer curved surface (112) or Figure 4: outer bay surface (212)) of the female mold half (1) or the male mold half (2) having the molded silicone hydrogel contact lens adhered thereon; 
embodiment of Figure 3: [0086]  
or embodiment of Figure 4: [0087]   
wherein the shaped ultrasonic horn (5) is a flat ultrasonic horn, the flat surface of the flat ultrasonic horn (5) is sized to be approximately of the outer diameter of the male mold half (2) and is seated on the extended flat edge of the female mold half (1);
see annotated drawing of Figure 3 below and Figure 1 
Examiner notes that the limitations of “wherein a flat surface of the flat ultrasonic horn contacts the center area of the outer convex portion of the female mold half” correspond only to non-elected species of Figure 6 of Applicant’s specification. As such, the Examiner submits that the mentioned limitations will not be examined. 
applying an ultrasonic vibrational energy to the at least one area of the non-optical back surface (112 or 212) of the female mold half (1) or the male mold half (2) having the molded silicone hydrogel contact lens adhered thereon 
embodiment of Figure 3: [0086,0083]  
or embodiment of Figure 4: [0087,0083]   




















    PNG
    media_image1.png
    1029
    792
    media_image1.png
    Greyscale























Regarding claim 5, Gentaro teaches:
wherein applying an ultrasonic vibrational energy is operated with a generator frequency between 15 kHz to 70 kHz (16kHz-40kHz ([0081]) which is within the claimed range).  
Regarding claim 7, Gentaro teaches:
wherein the female mold half (1) or the male mold half (2) having the molded silicone hydrogel contact lens adhered thereon is not immersed in aqueous media (0084]).

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered.
At the outset, the Examiner would like to note that the Chen Zhicheng reference (CN103465410A) has been withdrawn from consideration due to Applicant’s amendment of claim 1. As such, any arguments pertaining to the mentioned reference is consider moot. Additionally, the Examiner would also like to note that any arguments with regard to Figure 6 of Applicant’s drawings are considered moot because they relate to non-elected species (see restriction dated 11/6/19 and Applicant’s restriction election dated 1/6/20). 
Regarding amended claim 1, Applicant raised the following issues:
Argument #1: 1) Applicant argued that Gentaro does not disclose "wherein the shaped ultrasonic horn is a flat ultrasonic horn" and “wherein a flat surface of the flat ultrasonic horn contacts the center area of the outer convex portion of the female mold half or the flat surface of the flat ultrasonic horn is sized to be approximately of the outer diameter of the male mold half and is seated on the extended flat edge” as recited in the instant claim. 2) Applicant argued that a person skilled in the art would know the definition of a flat surface is a surface that is not curved. 3) As such, Applicant argued that the Examiner’s position in the previous final Office action that "a portion of said horn (5) has a flat surface" does not meet the requirement of "wherein the shaped ultrasonic horn is a flat ultrasonic horn" as recited in the currently amended claim 1. 4) Applicant argued that a person skilled in the art would know that ultrasonic horn with tip shape having generally flat shape as indicated in the previous final Office action is not equal to the ultrasonic horn with flat surface as recited in the instant claim. 
Responding to Argument #1: With respect to the first argument, the Examiner respectfully disagree and submit that Gentaro teaches all of the underlined limitations as demonstrated in the aforementioned rejection above. With respect to the second through fourth arguments, the Examiner submits that the position taken in the previous final Office action has been modified to address Applicant’s claim amendment. As such, the arguments made in the third through fourth arguments are not relevant in part when considering the modified rejection above. The Examiner does not contest with Applicant’s argument that a flat surface is a surface that is not curved. However, claim 1 does not exclude the shaped ultrasonic horn from having multiple surfaces. As such, the Examiner submits that if a portion of the multiple surfaces of the shaped ultrasonic horn has a shape that is non-flat (i.e. curve) as long as a majority of the multiple surfaces Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). As such, the Examiner contend that Gentaro teaches an ultrasonic horn (5) that has a plurality of surfaces wherein a majority of said plurality of surfaces have flat surfaces (see annotated drawing of Figure 3 above) and therefore said ultrasonic horn (5) is a flat ultrasonic horn as claimed even though a portion of said plurality of surfaces have a curved shape. The Examiner submits that claim 1 also does not require that the entire surface of the ultrasonic horn to have only flat surface. Nor does it exclude a portion of the plurality of surfaces (as mentioned above) of the ultrasonic horn to have non-flat surface. Therefore, it is reasonable to say that Gentaro teaches a flat ultrasonic horn as mentioned above.            
Argument #2: 1) Applicant argued that in Figure 4 of Applicant’s drawing, the ultrasonic energy is transferred only to that back surface of the annular shoulder in order to release the lens from the front surface of the male mold half. 2) Applicant argued that Applicant’s Fig. 4 differs from Gentaro in that the contact surface of the ultrasonic horn through which the vibrations are transferred to the mold half is significantly smaller compared to what is shown in Fig. 3 of Gentaro. 3) Applicant argued that Gentaro shows this contact surface is maximal and 
Responding to Argument #2: With respect to the first argument, the Examiner submits that claim 1 (nor any of the dependent claims) require the underlined feature as pointed out by Applicant. To the contrary, it is submitted that claim 1 requires “applying an ultrasonic vibrational energy to the at least one area of the non-optical back surface of the female mold half or the male mold half”. This underlined-limitations are taught by Gentaro as demonstrated in the aforementioned rejection above.  With respect to the second and third arguments, the Examiner submit that there are some differences (including the feature mentioned by Applicant) between the two mentioned figures. However, claim 1 (nor any of the dependent claims) does not recite the mentioned feature. That is, according to Applicant, flat surface (340) of the ultrasonic horn (330) is sized to be approximately of the outer diameter of the male mold half (2) and is seated on the extended flat edge as shown in Applicant’s Fig. 4. However, claim 1 does not require that the flat surface to be on an extended flat edge of the male mold half. As currently presented, claim 1 does not require that the extended flat edge to be part of the male mold half and hence raises a 112 second paragraph issue. As such, the Examiner submits that the position taken in the rejection above is that the extended flat edge is part of the female mold half. Additionally, the instant claim does not require that the flat surface of the flat ultrasonic horn to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo et al. Luo et al. (“Local thermal-assisted ultrasonic embossing for the fabrication of polymer microstructures”) and Darnton et al. (US2007/0035051A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/           Examiner, Art Unit 1744                                                                                                                                                                                             
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744